Worldwide Pipeline Rehabilitation 17988 Edison Avenue Chesterfield, MO63005 Phone:636-530-8000 Fax: 636-530-8701 www.insituform.com July 21, VIAEDGAR Securities and Exchange Commission Division of Corporation Finance Mail Stop 100 F Street, N.E. Washington, D.C. 20549 Attention:Errol Sanderson, Financial Analyst RE: Insituform Technologies, Inc. Form 10-K for Fiscal Year Ended December 31, 2007 File No. 000-10786 Dear Mr. Sanderson, We are in receipt of the staff's comment letter dated July 1, 2008 (the “Comment Letter”) regarding the Form 10-K for the fiscal year-ended December 31, 2007 for Insituform Technologies, Inc. (the “Company”). As we discussed today, the Company anticipates filingits response to the Comment Letter on or about July 30, 2008.If you have any questions, please contact me at (636) 530-8033 or by email at dmartin@insituform.com.Thank you. Very truly yours, INSITUFORM TECHNOLOGIES, INC. /s/ David A.
